Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment entered on January 03, 2022 has address the claim objections & 35 USC 112 rejections as set forth in the Non-Final Rejection.  Claims 1-20 remain pending.

Claim Objections
Claims 7 & 12 are objected to because of the following informalities:  
Claim 7 – Lines 4 recites “include four to form” wherein it should recite “include four pistons to form”.
Claim 12 – Line 2 has been amended to recite “a cylinder” wherein it should recite “a cylinder of the associated cylinders”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Folchert (DE 10 2014 213 391 A1) (Folchert hereinafter) in further view of (CN 108444137 B) (‘4137 hereinafter), and as evidenced by Aikman (US 2,042,085 A) (Aikman hereinafter).
Regarding Claim 1, Folchert discloses:  A multistage compressor (Figure 1), comprising: 
at least one high-pressure stage and at least one low-pressure stage (see the annotation of Figure 2b below); 
at least two pistons, which are driven via a common crankshaft (Figure 1a; This figure shows how a plurality of pistons are received in respective cylinders, where the pistons are driven by a common crankshaft.) supported in a crankcase (Paragraph 19; This paragraph describes how Folchert's assembly comprises a crankcase, and the examiner takes official notice that one of ordinary skill in the art would understand that the crankshaft would be supported within the crankcase.  This is evidenced by Aikman who shows in Figure 1 how the crankshaft (25) is supported within the crankcase (11)), and which are guided in associated cylinders (Figure 1a), and which form the at least one high-pressure stage and the at least one low-pressure stage (Figures 1a & 2b); 
a line arrangement (see the annotation of Figure 2b below) which communicates with the each of the cylinders for supplying and discharging air to and from the cylinders (see the annotation of Figure 2b below); 
wherein a switchable valve (Paragraphs 9-12; Folchert describes how the “n individual compressors” can be fluidically interconnected to each other in various ways (examples provided in Figures 2a-c).  This would require that some sort of switchable valving mechanism is used redirect the fluid through each of the “n individual compressors” to achieve the desired arrangement) is arranged in the line arrangement (see the annotation of Figure 2b below), the switchable valve is configured such that the at least one high-pressure stage is associated with one of the cylinders according to a switching position of the valve (Paragraphs 9-12 & Figures 2a-c; As noted above, Folchert describes how the “n individual compressors” are fluidically connected together in such a manner that the compressors can be interconnected to form compression stages (as shown in Figures 2a-c).  So which of the cylinders of the “n individual compressors” that is being used as the high-pressure stage would be according to the switching position of the switchable valve).  

    PNG
    media_image1.png
    444
    304
    media_image1.png
    Greyscale

While Folchert does describe how “each cylinder has an inlet and an outlet valve and is designed as a single compressor” AND that the “n individual compressors can now be interconnected in different ways” (see Paragraph 9), Folchert is silent regarding how the switchable valve is configured such that the at least one high-pressure stage is associated with a different one of the cylinders according to a switching position of the valve, and the at least one high-pressure stage moves to a different one of the cylinders with each cylinder operating cycle or each switching position of the valve.  This is because while Figures 2a-c & 3 show different ways the individual compressors can be interconnected, this does not necessarily result in a different compressor being used as the “high-pressure stage”.  The compressor assembly could be arranged such that a specific piston/cylinder is always used as the high-pressure stage, when a high-pressure stage is needed.
However, ‘4137 describes on Page 1 - Lines 27-37 how it is known in multi-stage compressor systems that when a single compressor is always used as either the high-pressure stage or low-pressure stage, this can create uneven wear on the compression units because the operating pressure & temperature ranges of each stage is different and that “this uneven wear phenomenon is particularly serious in the problem of compressor oil return” AND that “the shortest life of a single compressor determines the life of the entire heat pump unit”.  To address this issue, their system is designed to “change the output points of the high-pressure compressor unit and the low-pressure compressor unit, so that the high-pressure unit is used as a low-pressure compressor unit, and the low-pressure compressor unit is used as a high-pressure compressor unit” (see Page 3 - Lines 84-86).  
So ‘4137 is providing a teaching of alternating/switching which compressor unit acts as the “high-pressure compressor unit” to allow for operational wear to be more evenly distributed between each compressor unit.  When this teaching of evenly distributing the wear by alternating/switching which compressor acts as the high-pressure stage is incorporated into the compressor assembly of Folchert (which as noted above is already described as having the capability of having the individual compressors interconnected in different ways, see Paragraphs 9-12) would result in the switchable valve of Folchert as being constructed in such a manner that the at least one high-pressure stage, depending on a switching position of the valve, is associated with a different one of the cylinders according to the switching position of the valve AND the at least one high-pressure stage moves to a different one of the cylinders with each cylinder operating cycle or each switching position of the valve (PLEASE NOTE: the use of “or” only requires the prior art to teach one of the identified limitations.  Since in Folchert their switching valve determines which compressor unit is being used as the high-pressure stage (see Paragraphs 9-12 & Figures 2a-c), this would mean that the at least one high-pressure stage would move to a different cylinder with each switching position of the valve).  
This modification would provide the benefit of allowing the increased wear associated with the high-pressure stage (as described by ‘4137 on Page 2 - Lines 41-51) to be more evenly distributed among each of the plurality of piston/cylinder units of Folchert, which would increase the life of the entire system as the shortest life of a single compressor determines the life of the entire unit (as described by ‘4137 on Page 1 - Lines 34-35).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor assembly of Folchert such that the system was able to alternate which of the plurality of piston/cylinder units was acting as the “high-pressure stage”, as taught by ‘4137, to provide the benefit of sharing the amount of wear among the plurality of piston/cylinder units to increase the life expectancy of the compressor assembly.  
Regarding Claim 2, Folchert in view of ‘4137 teaches the invention as disclosed above in Claim 1, wherein while Folchert (as modified by ‘4137 in view of Claim 1) further teaches: wherein the at least one high-pressure stage moves after each cylinder operating cycle or each switching position of the valve (PLEASE NOTE: the use of “or” only requires the prior art to teach one of the identified limitations.  Since in Folchert their switching valve determines which compressor unit is being used as the high-pressure stage (see Paragraphs 9-12 & Figures 2a-c), and Folchert had been modified by ‘4137 to switch/alternate which compression unit was used as the high-pressure stage to more evenly spread operational wear (see Page 2 – Lines 41-51 & Page 3 - Lines 84-86), this would mean that the at least one high-pressure stage would move to a different cylinder with each switching position of the valve).
While Folchert does show how their compressor units can be arranged in a circle (see Figure 1a), Folchert & ‘4137 are silent regarding specifically having the at least one high-pressure stage move in a clockwise or counterclockwise direction to an adjacent cylinder.
HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that configuring the switchable valve of Folchert (as modified by ‘4137) such that the at least one high-pressure stage moves “in a clockwise or counterclockwise direction to an adjacent cylinder”  is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the at least one high-pressure stage move in such a specific manner versus having the high-pressure stage move to a different compressor unit in a different pattern, as long as the compressor assembly effectively functions as intended and the wear is evenly distributed among the individual compressors.  FURTHERMORE, the applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Folchert (as modified by ‘4137) discloses all the structural limitations of the claimed invention, including having a switchable valve connected to a plurality of compressor units arranged in a circle, where the switchable valve is capable of selecting which of the “n individual compressors” is utilized as the at least one high-pressure stage, and thus, is structurally capable of moving the at least one high-pressure stage clockwise/counterclockwise to an adjacent cylinder.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Folchert (as modified in view of Claim 1) to move which cylinder acted as the at least one high-pressure stage clockwise or counterclockwise to the adjacent cylinder, as such a modification would have been considered an obvious design choice.
Regarding Claim 3, Folchert in view of ‘4137 teaches the invention as disclosed above in Claim 1, wherein Folchert (as modified by ‘4137 in view of Claim 1) further teaches:  wherein, during a time range (PLEASE NOTE that neither the claim OR specification provide any sort of limit/description as to how the “time range” is determined.  So this term will be given the broadest reasonable interpretation as being any length of time, as any length of time could be considered a “time range”), each of the pistons and associated cylinders will act as the at least one high-pressure stage or as the at least one low-pressure stage the same number of times (Folchert was modified in view of ‘4137 to have each piston/cylinder unit alternate which compressor unit was acting as the “high-pressure stage” such that the wear associated with the high-pressure stage was evenly distributed among each piston/cylinder unit.  ‘4137 continues to describe in Paragraph 11 how the single operation time “t” of a single compressor unit is monitored, and their system is designed to change the output points of the high-pressure compressor unit and the low-pressure unit.  This would result in some “time range” where each of the pistons and associated cylinders acted as the high/low pressure stage the same number of times).
Regarding Claim 4, Folchert in view of ‘4137 teaches the invention as disclosed above in Claim 1, wherein Folchert fails to disclose:  further comprising a pre-compression cooler arranged downstream of the at least one low-pressure stage and upstream of the at least one high- pressure stage.  
HOWEVER, ‘4137 does teach how an intercooler (3) is arranged downstream of the at least one low-pressure stage and upstream of the at least one high-pressure stage (see Figure 1 & Paragraph 38).  
Having an intercooler disposed in the fluidic flow path between the different compression stages would provide the benefit of reducing the heat of the fluid being compressed in the high-pressure stage, thereby increasing the life expectancy of the piston/cylinder used in the high-pressure stage.  This is supported by ‘4137 in Paragraph 4, which describes how high-pressure stages work in a high-temperature and high-pressure environment for a long time, and as the running time accumulates some parts are unevenly worn.  PLEASE ALSO NOTE that having an intercooler fluidically connect two compression stages is also evidenced by Aikman, which shows in Figure 1 how an intercooler (22) is arranged between the two stages.  So Aikman provides further evidence that it would have been known to modify Folchert to have an intercooler fluidically connected between the stages.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor assembly of Folchert (as modified in view of Claim 1) such that the system had an intercooler disposed fluidically between stages, as taught by ‘4137 AND as evidenced by Aikman, to provide the benefit of reducing the head of the fluid before being compressed in the high-pressure stage.  
Regarding Claim 7, Folchert in view of ‘4137 teaches the invention as disclosed above in Claim 1, wherein Folchert (as modified by ‘4137 in view of Claim 1) further teaches: wherein:
the at least one high-pressure stage includes one high-pressure stage and the at least one low-pressure stage includes three low-pressure stages (see Figure 2c; This figure shows an embodiment with (1) high-pressure stage, (3) low-pressure stages AND (2) intermediate-pressure stages); and 
the at least two pistons include four to form the one high-pressure stage and the three low-pressure stages (Figure 1a).
Regarding Claim 8, this claim is directed to a compressor comprising the multistage condenser as described in Claim 1 IN ADDITION TO specifying that there is a plurality of low-pressure stages (versus Claim 1 which merely specifies that there is “at least one low-pressure stage”) AND the high-pressure stage moves to a different one of the cylinders for every tenth cylinder operating cycle.
With respect to all of the limitations recited in Claim 8 that were previously recited in Claim 1, all of these limitations in Claim 8 are rejected under the same prior art and motivations as those used in the rejection of Claim 1.
With respect to the additional limitations in Claim 8, Folchert further discloses a plurality of low-pressure stages (see Figure 2c; This figure shows an embodiment with (1) high-pressure stage, (3) low-pressure stages AND (2) intermediate-pressure stages).
Folchert & ‘4137 are both silent regarding specifically having the high-pressure stage moves to a different one of the cylinders for every tenth cylinder operating cycle.
HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that configuring the switchable valve of Folchert (as modified by ‘4137) such that the high-pressure stage moved to a different one of the cylinders “every tenth cylinder operating cycle”  would be well within the general skill level of a person having ordinary skill in the art to establish an optimum operating cycle for changing which of the plurality of piston cylinders is utilized as the “high-pressure stage” through routine experimentation to ensure that the associated wear was equally distributed among each piston cylinder, which would provide the longest life of the compressor assembly.  FURTHERMORE, the applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Folchert (as modified by ‘4137) discloses all the structural limitations of the claimed invention, including having a switchable valve connected to a plurality of compressor units arranged in a circle, where the switchable valve is capable of selecting which of the “n individual compressors” is utilized as the high-pressure stage & as the low-pressure stages, and thus, is structurally capable of rotating the high-pressure stage to a different cylinder every tenth cylinder operating cycle.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Folchert (as modified in view of Claim 1) to move which cylinder acted as the high-pressure stage moved to a different cylinder every tenth operating cycle, as such a modification would have been considered an obvious design choice.
Regarding Claim 9, this is a method claim directed to the apparatus as disclosed in Claim 2.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 9 is rejected under the same prior art and motivations as those used to reject Claim 2.
Regarding Claim 10, this claim is disclosing the same limitations that were previously recited in Claim 3.  Therefore, Claim 10 is rejected under the same prior art as those used to reject Claim 3.  
Regarding Claim 11, this claim is disclosing the same limitations that were previously recited in Claim 4.  Therefore, Claim 11 is rejected under the same prior art as those used to reject Claim 4.  
Regarding Claim 14, Folchert in view of ‘4137 teaches the invention as disclosed above in Claim 2, wherein Folchert further discloses:  wherein: 
the at least one high-pressure stage includes one high-pressure stage and the at least one low-pressure stage includes three low-pressure stages (see Figure 2c; This figure shows an embodiment with (1) high-pressure stage, (3) low-pressure stages AND (2) intermediate-pressure stages); and 
the at least two pistons include four pistons to form the one high-pressure stage and the three low-pressure stages (Figure 1a).
Folchert (as modified by ‘4137 in view of Claim 1) further teaches:  wherein the one high-pressure stage and the three low-pressure stages move to different cylinders with each cylinder operating cycle or each switching position of the valve (As noted above, Folchert teaches how their system is able to select which of the “n individual compressors” is used as the high-pressure stage and which of the “n individual compressors” is used as the low-pressure stage using a switching valve (see Paragraphs 9-12 & Figures 2a-c).  Folchert was modified by the teaching of ‘4137 that which compressor unit is used as the high-pressure stage should be switched between the compressors to more evenly distribute the wear associated with high-pressure stages among each compressor unit (see Page 2 – Lines 41-51 & Page 3 – Lines 84-86).
Folchert & ‘4137 are silent regarding specifically wherein:  the one high-pressure stage and the three low-pressure stages rotate to adjacent cylinders.
HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that configuring the switchable valve of Folchert (as modified by ‘4137) such that the high-pressure stage & three low-pressure stages “rotate to adjacent cylinders”  is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the high-pressure stage & low-pressure stages move in such a specific manner versus having the stages move to a different compressor unit in a different pattern, as long as the compressor assembly effectively functions as intended and the wear is evenly distributed among the individual compressors.  FURTHERMORE, the applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Folchert (as modified by ‘4137) discloses all the structural limitations of the claimed invention, including having a switchable valve connected to a plurality of compressor units arranged in a circle, where the switchable valve is capable of selecting which of the “n individual compressors” is utilized as the high-pressure stage & as the low-pressure stages, and thus, is structurally capable of rotating the high-pressure stage & low-pressure stages to adjacent cylinders.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Folchert (as modified in view of Claim 1) to move which cylinder acted as the high-pressure stage & low-pressure stages rotate to adjacent cylinders, as such a modification would have been considered an obvious design choice.
Regarding Claim 15, Folchert in view of ‘4137 teaches the invention as disclosed above in Claim 8, wherein Folchert (as modified by ‘4137 in view of Claim 8) further discloses:  wherein the at least one high-pressure stage moves to a different cylinder for every tenth cylinder operating cycle (As noted in the rejection of Claim 8 above, having the high-pressure stage move to a different cylinder every tenth cylinder operating cycle would have been considered to be well within the capabilities of a person having ordinary skill in the art, see the rejection of Claim 8 above).  
While Folchert does show how their compressor units can be arranged in a circle (see Figure 1a), Folchert & ‘4137 are silent regarding specifically having the at least one high-pressure stage move in a clockwise or counterclockwise direction to an adjacent cylinder.
HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that configuring the switchable valve of Folchert (as modified by ‘4137) such that the at least one high-pressure stage moves “in a clockwise or counterclockwise direction to an adjacent cylinder”  is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the at least one high-pressure stage move in such a specific manner versus having the high-pressure stage move to a different compressor unit in a different pattern, as long as the compressor assembly effectively functions as intended and the wear is evenly distributed among the individual compressors.  FURTHERMORE, the applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Folchert (as modified by ‘4137) discloses all the structural limitations of the claimed invention, including having a switchable valve connected to a plurality of compressor units arranged in a circle, where the switchable valve is capable of selecting which of the “n individual compressors” is utilized as the at least one high-pressure stage, and thus, is structurally capable of moving the at least one high-pressure stage clockwise/counterclockwise to an adjacent cylinder.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Folchert (as modified in view of Claim 1) to move which cylinder acted as the at least one high-pressure stage clockwise or counterclockwise to the adjacent cylinder, as such a modification would have been considered an obvious design choice.
Regarding Claim 16, this claim is disclosing the same limitations that were previously recited in Claim 3.  Therefore, Claim 16 is rejected under the same prior art as those used to reject Claim 3.  
Regarding Claim 17, this claim is disclosing the same limitations that were previously recited in Claim 4.  Therefore, Claim 17 is rejected under the same prior art as those used to reject Claim 4.
Regarding Claim 20, this claim is disclosing the same limitations that were previously recited in Claim 14.  Therefore, Claim 20 is rejected under the same prior art as those used to reject Claim 14.  

Claims 5-6, 13 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Folchert & ‘4137 (and as evidenced by Aikman) as applied to claims 1 & 8 above, and further in view of Nakayama (US 2016/0341307 A1) (Nakayama hereinafter).
Regarding Claim 5, Folchert in view of ‘4137 teaches the invention as disclosed above in Claim 1.  As noted above, Folchert teaches how their system is able to select which of the “n individual compressors” is used as the high-pressure stage and which of the “n individual compressors” is used as the low-pressure stage using a switching valve (see Paragraphs 9-12 & Figures 2a-c) AND shows how the individual compressors can be arranged in a circle (see Figure 1a).  Folchert was modified by the teaching of ‘4137 that which compressor unit is used as the high-pressure stage should be switched between the compressors to more evenly distribute the wear associated with high-pressure stages among each compressor unit (see Page 2 – Lines 41-51 & Page 3 – Lines 84-86).  HOWEVER, Folchert does not give any structural details about their switching valve, and so Folchert & ‘4137 are silent regarding:  wherein the valve has a rotatable cylindrical valve body, the valve body is configured to rotate in a clockwise or counterclockwise direction, and the cylinders are arranged around the valve.  
HOWEVER, Nakayama is directed to a switchable valve element (33a) for interconnecting various fluid conduits that is electrically driven (Paragraph 118 describes the valve as being driven by a DC motor) and configured able to selectively fluidically connect various fluid ports (Paragraph 244 & Figure 3), wherein the valve has a rotatable cylindrical valve body (see Paragraph 117), the valve body is configured to rotate in a clockwise or counterclockwise direction (see Paragraph 117).
While Folchert & ‘4137 both describe their compressor assemblies as having valves, they are silent regarding the valves specific shape and/or how the valves are driven/actuated.  The examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that configuring the switchable valve of Folchert such that it was rotatable cylindrical valve body that was configured to be rotated in a clockwise or counterclockwise direction (as taught by Nakayama) is an obvious matter of design choice wherein no stated problem is solved or unexpected results obtained in having the valve in the form of a rotatable cylindrical valve body.  FURTHERMORE, it is noted that a simple substitution of one known element (in this case, the generically identified valve for switching the fluid flow path of Folchert) for another (in this case, the rotatable cylindrical valve body that is rotated to switch the fluid flow path, as taught by Nakayama) to obtain predictable results (in this case, a switchable valve that was able to be rotated into various positions to achieve different fluid flow paths) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor assembly of Folchert (as modified in view of Claim 1) such that the switchable valve was in the form of a rotatable cylindrical valve body, as taught by Nakayama. 
With respect to the limitation specifying that the cylinders are arranged around the valve,  as noted above while Folchert does teach having the cylinders arranged in a circle (see Figure 1a), they are silent regarding the specific location of the valve.
However, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that configuring the cylinders to be arranged around the valve is an obvious matter of design choice wherein no stated problem is being solved, or unexpected results being obtained, in having the cylinders specifically disposed around the switchable valve versus having switchable valve disposed outside of/away from the cylinders, as long as the switchable valve effectively functions as intended.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor assembly of Folchert (as modified in view of Claim 1) such that the compressor cylinders were arranged around the switchable valve, as such a modification would have been considered an obvious design choice. 
Regarding Claim 6, Folchert in view of ‘4137 teaches the invention as disclosed above in Claim 1, wherein Folchert & ‘4137 are both silent regarding:  wherein the valve is one of pneumatically, electrically or hydraulically switchable.  
HOWEVER, Nakayama is directed to a switchable valve element (33a) that is electrically driven (Paragraph 118 describes the valve as being driven by a DC motor) able to selectively fluidically connect various fluid ports (Paragraph 244 & Figure 3).
While Folchert & ‘4137 both describe their compressor assemblies as having valves, they are silent regarding how the valves are driven/actuated.  The examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that configuring the switchable valve such that it was electrically driven (as taught by Nakayama) is an obvious matter of design choice wherein no stated problem is solved or unexpected results obtained in having the valve electrically driven versus having the valve driven by any other means, as long as the switchable valve effectively functions as intended.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor assembly of Folchert (as modified in view of Claim 1) such that the switchable valve was electrically driven, as taught by Nakayama, as using a specific driving means for the valve would have been considered an obvious design choice to one of ordinary skill in the art as the driving means of the valve used is not described as solving any specifically stated problem or achieving any novel/unexpected result. 
Regarding Claim 13, this claim is disclosing the same limitations that were previously recited in Claim 6.  Therefore, Claim 13 is rejected under the same prior art as those used to reject Claim 6.  
Regarding Claim 18, this claim is disclosing the same limitations that were previously recited in Claim 5.  Therefore, Claim 18 is rejected under the same prior art as those used to reject Claim 5.  
Regarding Claim 19, this claim is disclosing the same limitations that were previously recited in Claim 6.  Therefore, Claim 19 is rejected under the same prior art as those used to reject Claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Folchert & ‘4137 (and as evidenced by Aikman) as applied to Claim 1 above, and further in view of Nakamura et al (US 2016/0076793 A1) (Nakamura hereinafter).
Regarding Claim 12, Folchert in view of ‘4137 teaches the invention as disclosed above in Claim 2, wherein Folchert & ‘4137 are both silent regarding:  wherein if a cylinder is determined to be damaged, the compressor is configured to have the at least one high-pressure stage skip the damaged cylinder such that the compressor remains operational.  
HOWEVER, Nakamura is directed to a refrigeration system comprising a plurality of compressors connected in parallel to each other by switching valves (see Paragraphs 12 & 74), where if the system detects an abnormal operation of one of the compressors, the compressor unit can be selectively removed from the operation to allow the other compressor units to continue the operation of the system (see Paragraphs 12 & 74).
PLEASE NOTE, Folchert already teaches how in their system each individual compressor of their interconnection of “n individual compressors” can be selectively connected in parallel and/or in series with each other during operation AND switched on/off during regular operation (see Paragraphs 13-14).  So the proposed modification is to modify Folchert’s existing ability of switching on/off a specific compressor during operation such that the system was able to switch the compressor on/off when an abnormal operation of the compressor is detected (as is being taught by Nakamura).
Having the system of Folchert configured to remove an abnormally operating compressor from the compression system would provide the benefit of preventing the compressor from becoming further damaged from continuing to operate abnormally.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor assembly of Folchert (as modified in view of Claim 1) such that the system is configured to skip over a damaged compressor cylinder as acting as the at least one high-pressure stage, as taught by Nakamura, as the this would provide the benefit of preventing the system from being more damaged by operating a compressor incorrectly. 

Response to Arguments
The applicant’s arguments entered on January 03, 2022 have been fully considered by the examiner.
The examiner agrees that the amendments have addressed the claim objections & 35 USC 112 rejections that were set forth in the previous office action.
With respect to the 35 USC 102 & 103 rejections, the examiner agrees that Aikman does not provide a teaching for the amendments made to the independent claims.  However, the amendments have modified the scope of the claimed invention thereby necessitating a new grounds for rejection and Aikman is no longer being relied upon as a primary reference. 
With respect to the amendments with respect to the proposed combination of Folchert & ‘4137, the applicant has argued that Folchert does not disclose at least one high-pressure stage being associated with a different one of the cylinders depending on a switchable position of the valve AND ‘4137 fails to disclose a high-pressure stage that moves to a different cylinder with each cylinder operating cycle or each switching position of a valve.
While the examiner does not have any issue with the summation of the teachings of Folchert & ‘4137, however one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
So with respect to the proposed combination, Folchert describes how their system is able to individually connect a plurality of individual compressors in parallel and/or in series with each other to achieve a specific level of fluid compression (see Paragraphs 9-14 & Figures 2a-c).  ‘4137 describes how in multi-stage compressors (such as the embodiment shown in Figures 2b-c of Folchert) it is known that having a cylinder act as the high-pressure stage results in more wear compared to when a cylinder is acting as the low-pressure stage (see Page 1 – Lines 29-37) and to help overcome this issue it is known to alternate which compressor is used as the high-pressure stage (see Page 3 – Lines 84-86) which allows the amount of wear attributed to each cylinder to be more evenly distributed among the plurality of compressors.
So the examiner holds that one of ordinary skill in the art would arrive at the applicant’s claimed invention by applying the teaching of ‘4137 (of alternating which compressor acts as the high-pressure stage to help more evenly distribute wear among the plurality of compressors) to Folchert (which describes how each individual compressor of a plurality of compressors can be selectively interconnected in series). 
For this reason, the examiner respectfully disagrees that the previously cited prior art would not read on the proposed amendments. 
With respect to Claim 8, the applicant has argued that none of the cited prior art teaches, suggests or discloses the switchable valve being configured to move the high-pressure stage for every tenth cylinder operating cycle.  While the examiner does agree that none of the cited prior art explicitly teaches this limitation, this limitation is also deemed by the examiner as being a modification that would have been well within the capabilities of a person having ordinary skill in the art through routine experimentation as outlined in the above rejections.  FURTHERMORE, the examiner would also argue that which cycle the high-pressure stage moves does not appear to have any patentable weight with respect to the applicant’s invention.  This is because the applicant describes in Paragraph 24 – Lines 13-15 how the high-pressure stage can be changed “during each operating cycle of a piston”.  So the applicant’s invention is described as being able to provide the same benefit (of equally distributing the wear among each of the piston compressor cylinders) regardless to whether the high-pressure stage change cylinders “every tenth cylinder operating cycle” OR “during each operating cycle of a piston”.  
With respect to the dependent claims, the applicant has argued that they would be allowable by virtue of the applicant’s comments regarding the independent claims.  However, because the examiner did not find the applicant’s arguments regarding the independent claims persuasive, the examiner does not find the applicant’s arguments regarding the dependent claims to be persuasive.
With respect to Claim 7, the applicant has argued that because the previous office action failed to substantively reject claim 7 that this at least tacitly acknowledges the patentability of Claim 7.  The examiner respectfully disagrees.  The lack of a formal rejection of Claim 7 was an oversight from the previous rejection, but that does not imply that the claimed subject matter is allowable.  This is because Claim 7 was reciting the same exact limitations that were recited in Claim 14 (the only difference being that Claim 7 was dependent on Claim 1 & Claim 14 was dependent on Claim 2).  Because the limitations in Claim 7 are the same exact limitations that were recited in Claim 14 (and the same combination of prior art used in the rejection of Claim 14 is the same combination of prior art used in the rejections of Claims 1 & 2), Claim 7 was meant to be rejected using the same exact prior art, motivations & reasoning as those used in the rejection of Claim 14.
For these reasons, the applicant’s arguments were not found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746